 

Case 1:19-cv-11164-PGG Document 12 Filed 01/30/20 Page 1 of1

WESLEY M. MULLEN MULLEN P.C.
THE METLIFE BUILDING

200 PARK AVENUE | SUITE 1700

NEW YORK, NY 10166

January 30, 2020

Hon. Paul G. Gardephe

United States District Judge
Southern District of New York
40 Foley Square

New York, NY 10007

VIA CM/ECF

Re: Consumer Software Int'l, Inc. v. Google LLC,
No. 19 cV 11164

 

Your Honor,

I represent Petitioner Consumer Software International, Inc. in
this Petition to enforce an arbitration subpoena (the “Subpoena”)
to Respondent Google LLC (“Google”).

Pursuant to Rules 1(A) and (D) of the Court’s individual
practices, I write to request that Google’s time to respond to
the Petition be extended to February 14, 2020.

The original date to respond to the Petition was December 31,
2019; the adjourned date is tomorrow, January 31, 2020. (See ECF
Dec. No. 8 (endorsement granting consent letter motion for
extension of time to respond); ECF Doc. No. 10 (same); ECF Doc.
No. 11 (consent letter motion for further extension).) The
length of the requested extension is two weeks.

The reason for the request is to allow additional time for the
Parties to resolve this matter by cooperation. I discussed this
request with Mr. Bleicher, counsel for Respondent. He consents.

Respectfully,
Wesley M. Mullen

cc: J. Roche, Esq. (via email to jroche@perkinscoie.com)
M. Bleicher, Esq. (via email to mbleicher@perkinscoie.com)

MEMO ENDORSED

The Application is granted.

SO ORDERED.

amb / —
Paul G. Gardephe, U.S.D.J.
(3) Zo7?

 

Dated:

WMULLEN@MULLENPC,COM | (646) 632-3718

 

 
